DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4-30-2021 have been fully considered but they are not persuasive. 
1.  A double patenting rejection is still on record.   The examiner requests a Terminal Disclaimer be filed.
2.  The applicant argues that certain limitations are not taught by prior art Huang and the examiner disagrees.   He notes that the current claims are broader than those previously allowed in the parent yet the applicant amended those claims into allowable form and the same prior art was applied in much the same manner.
3.  The applicant’s main argument is that Huang does not teach user information fields nor those informational fields being associated with corresponding wireless stations.   The examiner disagrees for several reasons:
i.  The claims are broadly written and do not empirically define WHAT an information field can/can’t be nor how they are to “be associated” with wireless station(s).   Huang clearly shows data that is associated with users and is sent to the plurality of wireless users. 
ii.  Huang clealy shows in figure 9 that there is a frame of data that contains a List of Stations #908, #912, #920.  This is a) associated with information about a user(s) and b) it is for a plurality of users.   Hence it teaches the broadly written limitations found in applicant’s claims.
iii.  Note further that the Indication of primary/secondary/upper 20MHz/lower 20MHz bands in figure 9 also pertain to information for the users, which reads on the claim limitations as well.
iv.  If the applicant wishes to provide more details in their claim to overcome Huang’s teachings, then they should amend.
4.  The other arguments found pertain to the dependent claims and how they are allowable because the independent claim(s) are allowable – the examiner disagrees for same/similar reasons as stated above.
5.  Allowable subject matter has been identified, the examiner invites the applicant to amend their claims so that an allowance can be issued.
6.  The previous office action is attached below and made FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,499,379. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite use of a bandwidth query report poll (BQRP) frame, indicating whether the frequency channel assigned to the wireless station is available to the wireless station AND an allocation of one or more resource units by the access point to the wireless station.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 10, 12, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. US 2018/0310310.
As per claim 1, Huang et al (US 2018/0310310 – SEE IDS) teaches a wireless station for wireless communication (figure 1 shows various wireless stations) comprising: 
one or more processors (para #89, figure 18) configured to: 
receive a bandwidth query report poll (BQRP) frame from an access point (Figures 11-12 show the access point can send a query to trigger a wireless station to send a bandwidth availability report, claim 2 teaches a BQRP), 
the 5BQRP frame (figure 9 shows “bandwidth indication signaling”) including user information fields (see figure 9 showing user fields), each of the user information fields associated with a corresponding wireless station of a plurality of wireless stations including the wireless station (Para #49 below teaches indicating bandwidth and station(s)), each of the user information fields indicating a frequency channel assigned to the corresponding wireless station (Figure 9 teaches User Fields for Primary Band, Upper/Lower 20Mhz channel(s) that can be used (and it may be just one station), while Figure 2 shows the Master and HEW using a specific frequency (ie. CHANNEL) to communicate).  See also figure 3 #300 which shows specific frequencies an HEW STA will use, #306.1 thru #306.4), while figure 8 shows which are available/unavailable), 
[0049] FIG. 9 illustrates bandwidth indication signaling 900, 950 in accordance with some embodiments. The bandwidth indication signaling 900 may include a bandwidth 902 and a station(s) 904. The bandwidth 902 may be an indication of a bandwidth and station(s) 904 may be an indication of one or more HEW stations 104. The bandwidth indication signaling 900, 950 may be included in a packet from the master station 102 to one or more HEW STAs 104 to indicate the bandwidth the master station 102 intends to transmit on.
transmit a bandwidth query report to the access point in response to the BQRP 10frame (Figure 12 shows the master triggering #1206 the HEW STAS to send a bandwidth availability report #1208), to indicate whether the frequency channel assigned to the wireless station is available to the wireless station (See Para’s #56-58 and #52-54.  Figure 11 teaches determining if the channel/bandwidth is available, see step #1108 and either changing/aborting or keeping the original allocation, #1112, #1114 and #1118), and 
receive, in response to the bandwidth query report indicating that the frequency channel assigned to the wireless station is available to the wireless station, an allocation of one or more resource units by the access point to the wireless station (Claim 2 teaches the station(s) transmitting a Bandwidth Query Report to the Access Point.  Figure 8 teaches which frequeny(s)/channel(s) are available/unavailable.  Figure 11 teaches determining whether to keep/change/abort the original bandwidth/channel allocation #1108.  Huang teaches either not changing the original allocation #1112, aborting #1114 or changing the original allocation #1118).  


As per claims 2, 8 and 16, Huang teaches claim 1/7/15, wherein the frequency channel assigned to the wireles station is associated with a channel bandwidth and comprises a plurality of resource units.  (See Para’s #52-58 which teach that available bandwidth is determined, which inherently includes "a plurality of resource units” (eg. data bits/bandwidth to be used for transmission/reception) and Figure 9 shows that that the information is broken down into different frequency bands and assigned to the user(s), ie. as resource units/channel/etc., PRIMARY 20MHz #908, SECONDARY 20MHz #910, UPPER 20MHz #914 and LOWER 20MHz #918.


As per claims 3, 9 and 17, Huang teaches claim 1/7/15, wherein a bandwidth query for the wireless station to 20transmit the bandwidth query report is specified in a first user information field of the user information fields of the BQRP frame. (at least Figure 9 taches a List of Stations for which the bandwidth query relates to (#908, #912, #916, #920))


As per claim 5, Huang teaches claim 1, wherein the one or more processors (at the wireless station) are configured to234842-7988-8042.2Attorney Docket No.: 106861-2131 (BCOM-716USCN) Client Ref.: BU160341US03receive a multi-user request-to-send (MU-RTS) frame (from the AP/Master).  Figure 2 shows the MASTER STATION sends an MU-RTS #206  to the HEW Station

As per claim 6, Huang teaches claim 5, wherein the one or more processors (at the HEW Station) are configured to transmit a clear-to-send (CTS) frame in response to the MU-RTS frame (See figure 2 which shows the Master sending an MU-RTS #206 whereby the HEW STAS sends an MU-CTS #208)  

As per claim 7, Huang et al (US 2018/0310310) teaches a system of wireless communication (figure 1 shows the system) comprising: 
one or more processors (para #89, figure 18) configured to: 
transmit a bandwidth query report poll (BQRP) frame to a plurality of wireless stations (Figures 11-12 show the access point can send a query to trigger a wireless station to send a bandwidth availability report, claim 2 teaches a BQRP), 
the 5BQRP frame (figure 9 shows “bandwidth indication signaling”) including user information fields (see figure 9 showing user fields), each of the user information fields indicating a frequency channel assigned to the corresponding wireless station (Para #49 below teaches indicating bandwidth and station(s)), each of the user information fields indicating a frequency channel assigned to the corresponding wireless station (Figure 9 teaches User Fields for Primary Band, Upper/Lower 20Mhz channel(s) that can be used (and it may be just one station), while Figure 2 shows the Master and HEW using a specific frequency (ie. CHANNEL) to communicate).  See also figure 3 #300 which shows specific frequencies an HEW STA will use, #306.1 thru #306.4), while figure 8 shows which are available/unavailable), 
[0049] FIG. 9 illustrates bandwidth indication signaling 900, 950 in accordance with some embodiments. The bandwidth indication signaling 900 may include a bandwidth 902 and a station(s) 904. The bandwidth 902 may be an indication of a bandwidth and station(s) 904 may be an indication of one or more HEW stations 104. The bandwidth indication signaling 900, 950 may be included in a packet from the master station 102 to one or more HEW STAs 104 to indicate the bandwidth the master station 102 intends to transmit on.
Receive a bandwidth query report to the access point in response to the BQRP 10frame (Figure 12 shows the master triggering #1206 the HEW STAS to send a bandwidth availability report #1208), to indicate whether the frequency channel assigned to the wireless station is available to the wireless station (See Para’s #56-58 and #52-54.  Figure 11 teaches determining if the channel/bandwidth is available, see step #1108 and either changing/aborting or keeping the original allocation, #1112, #1114 and #1118), and 
receive, from wireless stations of the plurality of wireless stations that received the BQRP frame, bandwidth query reports, each bandwidth query report indicating 15whether the frequency channel assigned to the corresponding wireless station is available to the corresponding wireless station, and allocate one or more resource units to a first wireless station of the plurality of wireless stations that is assigned to a first frequency channel indicated to be available to the first wireless station according to the bandwidth query reports.   (Claim 2 teaches the station transmitting a Bandwidth Query Report to the Access Point.  Figure 8 teaches which frequeny(s)/channel(s) are available/unavailable.  Figure 11 teaches determining whether to keep/change/abort the original bandwidth/channel allocation #1108.  Huang teaches either not changing the original allocation #1112, aborting #1114 or changing the original allocation #1118).  


As per claim 12, Huang teaches claim 7, wherein the one or more processors are configured to broadcast a 10multi-user request-to-send (MU-RTS) frame to quieten* one or more of the plurality of wireless stations.  (figure 9 shows that the bandwidth report message can be sent to stations (ie. broadcasted).   The ABSTRACT teaches “..The HEW station including circuitry configured to receive a packet that indicates a MU-RTS that indicates channels on which the HEW station is to transmit a CTS, and to determine whether to send the CTS” where the examiner interprets “determine whether to send the CTS” causes a processing delay and “quiets” the station until it can determine if it will/con’t send a CTS message).
	*The examiner cannot determine if this “quieting” is a cause or an effect. Meaning, is this just a statement that the RTS will have the effect of causing the station(s) to quiet OR is the network actually wanting the station(s) to quiet (so the message is specifically sent to quiet the stations).
	If its an effect, then the claim can be a face-value statement (ie. the stations inherently quiet when an RTS is sent).
	If it’s a cause, then there should be an additional statement/step saying that the network determines it wants to quiet the station(s) and that the RTS is sent to specifially quiet them after the determination is made.



As per claims 14 and 20, Huang teaches claim 7/15, wherein the one or more processors are configured to: determine that a first frequency channel is unavailable, and exclude the first frequency channel from being assigned to the plurality of wireless 20stations (Figure 8 teaches that certain frequency(s) are available/unavailable and only those that are available would inherently be assignable.  Figure 10 teaches determining which channel(s) to transmit CTS and transmitting CTS on the determined channels, which determines available/unavailable channels/frequencys.  Figure 11 teaches determining whether to change an allocation #1110).  



As per claim 15, Huang et al (US 2018/0310310) teaches a method of wireless communication (figure 1 shows the system and figs. 10-11 show method steps) comprising: 
Transmitting by an access point a bandwidth query report poll (BQRP) frame to a plurality of wireless stations  (Figures 11-12 show the access point can send a query to trigger a wireless station to send a bandwidth availability report, claim 2 teaches a BQRP), 
each of the user information fields (see figure 9 showing user fields), indicating a frequency channel assigned to the corresponding wireless station;  (Para #49 below teaches indicating bandwidth and station(s)), each of the user information fields indicating a frequency channel assigned to the corresponding wireless station (Figure 9 teaches User Fields for Primary Band, Upper/Lower 20Mhz channel(s) that can be used (and it may be just one station), while Figure 2 shows the Master and HEW using a specific frequency (ie. CHANNEL) to communicate).  See also figure 3 #300 which shows specific frequencies an HEW STA will use, #306.1 thru #306.4), while figure 8 shows which are available/unavailable), 
[0049] FIG. 9 illustrates bandwidth indication signaling 900, 950 in accordance with some embodiments. The bandwidth indication signaling 900 may include a bandwidth 902 and a station(s) 904. The bandwidth 902 may be an indication of a bandwidth and station(s) 904 may be an indication of one or more HEW stations 104. The bandwidth indication signaling 900, 950 may be included in a packet from the master station 102 to one or more HEW STAs 104 to indicate the bandwidth the master station 102 intends to transmit on.
Receiving, by the access point from wireless stations of the plurality of wireless stations that received the BQRP frame, bandwidth query reports, each bandwidth query report indicating when the frequency assigned to the corresponding station is available to the corresponding station (Figure 12 shows the master triggering #1206 the HEW STAS to send a bandwidth availability report #1208), to indicate whether the frequency channel assigned to the wireless station is available to the wireless station (See Para’s #56-58 and #52-54.  Figure 11 teaches determining if the channel/bandwidth is available, see step #1108 and either changing/aborting or keeping the original allocation, #1112, #1114 and #1118), and 
Allocating, by the access point, one or more resource units to a first wireless station of the plurality of wireless stations that is assigned to a first frequency channel indicated to be available to the wireless station according to the bandwidth query reports  (Claim 2 teaches the station(s) transmitting a Bandwidth Query Report to the Access Point.  Figure 8 teaches which frequeny(s)/channel(s) are available/unavailable.  Figure 11 teaches determining whether to keep/change/abort the original bandwidth/channel allocation #1108.  Huang teaches either not changing the original allocation #1112, aborting #1114 or changing the original allocation #1118).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2018/0310310 and further in view of Zhu et al. 2012/0087358
As per claim 4, Huang teaches claim 1, wherein the one or more processors are configured to: determine that the BQRP frame triggers a bandwidth query in response to the BQRP 25frame (Claim 2 teaches a bandwidth query triggers a BQR from the wireless station), but is silent on determine whether the bandwidth query is directed to the wireless station in response to a first user information field of the user information fields associated with the wireless station.    
Zhu et al. (2012/0087358 – SEE IDS) teaches using an AID subfield to identify user(s) being supported for communications by an Access Point (See below, figure 4c as well)

[0048] According to an embodiment of the invention, the compressed RA field 41 is achieved using an Association ID (AID) 42, or Partial AID, instead of a typical full IEEE-48 MAC address. The AID is a value assigned by the AP station to each wireless station that associates with the AP station. The compressed RA field includes multiple AID fields 42 or Partial AIDs. The compressed RA field 41 further comprises Compatibility Bits (CB) 43, utilized to make the Compressed RA different from the MAC address of any existing legacy devices (e.g., IEEE 802.11a and IEEE 802.lln wireless devices).

Also note that protocols such as TCP/IP have the ability to address messages to just ONE device or to ALL devices (broadcast).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Huang, such that it can determine whether the bandwidth query is directed to the wireless station in response to a first user information field of the user information fields associated with the wireless station, to provide the ability to identify a particular user (or all users) via their identification (or broadcast) using at least the well known AID subfield (or IP addressing).


As per claims 10 and 18, Huang teaches claims 7/18 and user fields in a BQRP frame (Claim 2 teaches a bandwidth query triggers a BQR from the wireless station) but is silent on wherein the first wireless station is identified via information in an association identification (AID) subfield of a first of the user information fields of the BQRP 30frame.  
Zhu et al. (2012/0087358) teaches using an AID subfield to identify user(s) being supported for communications by an Access Point (See below, figure 4c as well)

[0048] According to an embodiment of the invention, the compressed RA field 41 is achieved using an Association ID (AID) 42, or Partial AID, instead of a typical full IEEE-48 MAC address. The AID is a value assigned by the AP station to each wireless station that associates with the AP station. The compressed RA field includes multiple AID fields 42 or Partial AIDs. The compressed RA field 41 further comprises Compatibility Bits (CB) 43, utilized to make the Compressed RA different from the MAC address of any existing legacy devices (e.g., IEEE 802.11a and IEEE 802.lln wireless devices).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Huang, such that wherein the first wireless station is identified via information in an association identification (AID) subfield of a first of the user information fields of the BQRP 30frame, to provide the ability to uniquely address the BQRP to a single device (as per the AID mechanism).


Allowable Subject Matter
Claims 11, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed technical limitations that are not found in at least the prior art of record, either alone or combination.
Claim 11:  wherein the one or more processors are configured to: assign a different channel to a second wireless station of the plurality of wireless stations, in response to a bandwidth query report of the second wireless station indicating that a second 5frequency channel assigned to the second wireless station is not available, and transmit another BQRP frame indicating the different channel assigned to the second wireless station.  

Claim 13:  wherein the one or more processors are configured to: receive one or more clear-to-send (CTS) frames in response to the MU-RTS frame, and  15transmit, in response to receiving the one or more CTS frames, the BQRP frame.  

Claim 19:  further comprising: assigning a different channel to a second wireless station of the plurality of wireless stations, in response to a bandwidth query report of the second wireless station indicating that a 20second frequency channel assigned to the second wireless station is not available; and transmitting another BQRP frame indicating the different channel assigned to the second wireless station.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414